Citation Nr: 0722007	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-31 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease.  

2.  Entitlement to service connection for left knee 
arthritis.  

3.  Entitlement to service connection for bilateral vision 
loss.  

4.  Entitlement to service connection for kidney disorder.  

5.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1952 to June 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In February 2003 the veteran raised service connection claims 
for hypertension and pulmonary hypertension.  The veteran 
presented testimony on his claim for lung disorder during his 
May 2006 Board hearing.  The RO has not adjudicated these 
claims and the Board hereby refers these matters to the RO 
for appropriate action.  

The issues of service connection for lumbar disc disease, 
left knee arthritis, bilateral vision loss and heart disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's kidney disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a kidney disability otherwise related to such service.




CONCLUSION OF LAW

The veteran's kidney disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a VCAA letter dated in July 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
instant case, the veteran's service medical records were 
destroyed by fire.  In a case in which a claimant's service 
records are unavailable through no fault of his own, there is 
a heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In November 2004 
the Denver VA Medical Center indicated that they did not have 
the veteran's 1954 treatment records.  In April 2004 the 
veteran was sent Form 1355, Request for Information Needed to 
Reconstruct Medical Data.  The veteran was advised to list 
documents which may serve as alternative sources for his 
service medical records.  No additional outstanding pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances the Board 
finds that VA's duty to assist with the development of the 
claim has been satisfied.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2004, which was prior to the 
May 2005 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the present appeal, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish a disability rating or effective date for the issue 
on appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that there is a preponderance of 
the evidence against the veteran's claim, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A careful review of the claims folder shows that the veteran 
is not entitled to service connection for a kidney disorder.  
Post service medical records, to include an entry dated in 
December 1999, provide a diagnosis of renal insufficiency.  
While the Board notes that the veteran's service medical 
records are unavailable due to fire destruction, the veteran 
did testify during his May 2006 Board hearing that he did not 
have a kidney disorder in service and first started 
experiencing problems in 1995.  Post-service private and VA 
medical records do not relate a kidney disorder to service.  
Thus the Board finds that there is a preponderance of the 
evidence against the veteran's claim and that service 
connection for a kidney disorder is not warranted.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a kidney disorder is 
denied.  To this extent the appeal is denied.  


REMAND

During his May 2006 Board hearing, the veteran testified that 
he injured his back and knee during in service while in 
Germany building a rifle range.  The veteran also testified 
that he injured his left eye in an accident prior to service 
and that vision in both his eyes was aggravated by service.  
He also argued that the stress he was subjected to during 
service led to his heart disorder.  Private and VA medical 
records, to include entries dated from the 1990s to 2000s, 
reveal that the veteran has been treated for degenerative 
disk disease of the lumbar spine, degenerative joint disease 
of the left knee, has vision and heart disorders.  A May 2002 
VA record indicated that the veteran is blind in the left eye 
secondary to childhood trauma.  A September 1993 private 
medical record indicated the veteran has had a left eye 
disability since childhood.  As mentioned earlier, the 
veteran's service medical records have been destroyed by fire 
and under such circumstances there is a heightened duty to 
assist.  Thus under the circumstances, VA examinations are 
warranted to elicit the veteran's medical history and 
determine the nature and etiology of the claimed disorders.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal.  As these questions are involved in 
the present appeal and the case is being remanded, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both disability ratings and effective dates.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
    
2.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the current nature and etiology of the low 
back, left knee, bilateral vision and 
heart disorders.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiners in connection 
with the examinations.  The examiners 
should elicit the medical histories from 
the veteran regarding his claimed 
disorders.  All medically indicated 
special studies and tests, including x-
rays, should be accomplished.  After 
reviewing the claims file, the examiners 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's low back degenerative disc 
disease, arthritis of the left knee, 
bilateral vision and heart disorders are 
related to service.  If the left eye 
disorder pre-existed service, it should be 
indicated whether there is any clear and 
unmistakable evidence that such disorder 
was not aggravated by service?  If so, the 
evidence for this should be identified.  A 
detailed rationale for all opinions 
expressed should be furnished. 

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  If service connection is denied 
for the veteran's pre-existing left eye 
disorder, he also should be provided the 
regulations pertaining to service 
connection for preexisting disorders.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


